Citation Nr: 0806759	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left elbow 
disorder.

3.  Entitlement to service connection for a right thumb 
disorder, a bilateral shoulder disorder, a right elbow 
disorder, and a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1954 to February 
1958.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
July 2004, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his timely January 2006 substantive appeal, the veteran 
did not request a Travel Board hearing.  However, in a 
written statement received by the Board in October 2007, the 
veteran specifically requested a Travel Board hearing, and 
there is no evidence that he has withdrawn that request.  The 
veteran must be afforded a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO.  All 
correspondence regarding this hearing should 
be associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



